Case 4:21-cr-10003-KMM Document 25 Entered on FLSD Docket 04/19/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-cr-10003-KMM

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ANTHONY LOUIS CARDONA,

         Defendant.

                                      /

                                             ORDER


         THIS CAUSE comes before the Court on Defendant’s Motion to Transfer Defendant to

  the Federal Detention Center (ECF No. 23). Having reviewed the Motion, and being otherwise

  duly advised on the matter, the Court hereby GRANTS Defendant’s Motion to Transfer. The

  United States Marshal is directed to transfer Defendant from the Monroe County Detention Center

  in Key West, Florida, to the Federal Detention Center in Miami, Florida, for the purpose of

  facilitating Defendant’s psychological examination.

         DONE AND ORDERED the 19th day of April, 2021, at Miami, Florida.




                                                        LAUREN FLEISCHER LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE

  Copies to:
  U.S. Marshalls
